DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of specie I, figure 2A, claims 1-6 and 8, in the reply filed on October 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Further claim 6, with the limitation “wherein the one straight line is a diagonal of the circuit board, and wherein the first structure, the second structure, and the third structure are on the diagonal in this order,” does not read on the elected specie. It appears the limitation read on specie VI, figure 5A. Therefore, claim 6 has further been withdrawn from the consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
Figure 1A-1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev (US 2010/0284143, in view of Mizusaki (US 2002/00575556).
Regarding claim 1, Lev, figure 3F, discloses a circuit board configured to be secured to a support member, the circuit board comprising: a first structure (310, bottom right corner of the figure) configured to prevent the circuit board from moving in a horizontal direction with respect to the support member; a second structure (306, top right corner of the figure, in combination with Mizusaki, as explained below) configured to prevent the circuit board from rotating around the first structure with respect to the support member; and a third structure (306, top left corner in the figure) configured to prevent the circuit board from moving in a vertical direction with respect to the support member, wherein a distance between the first structure and the second structure is shorter than a distance between the first structure and the third structure (see figure). 
Lev discloses second conductive structure in oval shape, as described, but only schematically shown in the figure.
Mizusaki, figure  2, discloses a structure with circuit board (103) with a rectangular slit (104, on top right corner).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lev with second conductive structure in sleet shape, as taught by Mizusaki, in order to control the relative movement of the circuit board with respect to a supporting member.

Regarding claim 3, the modified board of Lev further discloses wherein at least one of the first structure, the second structure, or the third structure is a hole for inserting a screw to be fastened to the support member (first structure as applied above, see figure, Lev).  

Regarding claim 4, the modified board of Lev further discloses wherein the first structure, the second structure, and the third structure each are a hole for inserting a screw to be fastened to the support member (see figure), and wherein the second structure is an oblong hole having a major axis parallel to a straight line that passes through a center of the first structure and a center of the second structure (obvious as applied to claim 1 above).

Regarding claim 8, the modified board of Lev further discloses wherein the first structure is at a corner of the circuit board (obvious as applied to claim 1 above).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Lev,  as applied to claim 1 above, and further in view of Iwai (US 2019/0254164).
Regarding claim 2, the modified board of Lev does not disclose wherein the circuit board is a multi-layered circuit board including a plurality of layers with metal patterns on the circuit board, and wherein a via for electrically connecting layers is in the circuit board.
Lev, as well as, Mizusaki, merely discloses the schematic of the printed circuit board. However, multilayer circuit board with plurality layers of metal, electrically connected through via hole is old and known in the art.
Iwai, figure 19, discloses a multilayer circuit board fixed on support member with plurality of metal layers, electrically connected through via holes.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Lev with the circuit board being a multi-layered circuit board including a plurality of layers with metal patterns on the circuit board, and wherein a via for electrically connecting layers is in the circuit board, as taught by Iwai, in order to have increased wiring density.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Lev, as applied to claim 1 above, and further in view of Huang (US 2002/0181191).
Regarding claim 5, the modified board of Lev does not disclose wherein the first structure, the second structure, and the third structure are on one straight line in this order.
Huang, figure 2, discloses holes (30) in one straight line to be used for fixing the circuit board. Huang further recites that numbers and disposed positions are decided by the circuit layout (paragraph 0018). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Lev with the first structure, the second structure, and the third structure are on one straight line in this order, as taught by Huang, in order to have desired control on the movement of the board.
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Therefore, the modified board of Lev meets the limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2014/0126152), figure 1, discloses a circuit board (10) secured to a support member (20) with a first, second and third structure (12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / December 13, 2022